Exhibit 10.1
OFFICER’S EMPLOYMENT AGREEMENT
     THIS AGREEMENT, is made and entered into as of this [Date] day of [Month],
[Year], by and between KENNAMETAL INC., (hereinafter referred to as “Kennametal”
or the “Corporation”), a corporation organized under the laws of the
Commonwealth of Pennsylvania, for and on behalf of itself and on behalf of its
subsidiary companies, and [Officer’s Name], an individual (hereinafter referred
to as “Employee”).
WITNESSETH:
     WHEREAS, Employee acknowledges that by reason of his or her employment by
Kennametal, it is anticipated that Employee will work with, add to, create, have
access to and be entrusted with trade secrets and confidential information
belonging to Kennametal which are of a technical nature or business nature or
pertain to future developments, the disclosure of which trade secrets or
confidential information would be highly detrimental to the interests of
Kennametal; and
     WHEREAS, in order to have the benefit of Employee’s assistance, Kennametal
is desirous of employing or continuing the employment of Employee; and
     NOW, THEREFORE, Kennametal and Employee, each intending to be legally bound
hereby, do mutually covenant and agree as follows:

1.   (a) Subject to the terms and conditions set forth herein, Kennametal hereby
agrees to employ Employee as of the date hereof, and Employee hereby accepts
such employment and agrees to devote his full time and attention to the business
and affairs of Kennametal, in such capacity or capacities and to perform to the
best of his ability such services as shall be determined from time to time by
the Chief Executive Officer and the Board of Directors of Kennametal until the
termination of his employment hereunder.       (b) Employee’s base salary, the
size of bonus awards, if any, granted to him and other emoluments for his
services, if any, shall be determined by the Board of Directors or its
Compensation Committee, as appropriate, from time to time in their sole
discretion.

2. In addition to the compensation set forth or contemplated elsewhere herein,
Employee shall be entitled to participate in all employee benefit plans,
programs and arrangements as and to the extent provided to other executives of
Kennametal, subject to the terms and conditions of this Agreement and the terms
and conditions from time to time of such plans, programs and arrangements.
Nothing herein contained shall be deemed to limit or prevent Employee, during
his employment hereunder, from being

 



--------------------------------------------------------------------------------



 



reimbursed by Kennametal for out-of-pocket expenditures incurred for travel,
lodging, meals, entertainment expenses or any other expenses in accordance with
the policies of Kennametal applicable to the executives of Kennametal.
3. Employee’s employment may be terminated with or without any reason by either
party hereto at any time by giving the other party prior written notice thereof,
provided, however, that any termination on the part of Kennametal shall occur
only if specifically authorized by its Board of Directors; provided, further,
that termination by Kennametal for Cause (as hereinafter defined) shall be made
by written notice which states that it is a termination for Cause; and provided,
further, that termination by Employee shall be on not less than 30 days prior
written notice to Kennametal.

4.   (a) In the event that Employee’s employment is involuntarily terminated by
Kennametal prior to a Change-in-Control (as hereinafter defined) and other than
for Cause, Employee will receive, as severance pay, in addition to all amounts
due him at the Date of Termination (as hereinafter defined), the continuance of
the Employee’s base salary (at the rate in effect on the Date of Termination and
subject to applicable deductions and withholdings) for twelve (12) months
following the Date of Termination. Any severance pay will be paid in
substantially equal installments, no less frequently than monthly, in accordance
with Kennametal’s established payroll policies and practices, as in effect on
the Date of Termination, beginning on the first normal pay date thereafter or,
if later, the date the Employee’s release becomes effective and irrevocable
(with an aggregate initial installment representing the total amount due as if
severance payments commenced on the normal pay date immediately following the
Employee’s Date of Termination). Notwithstanding the foregoing, Kennametal may
discontinue any such severance payments if Kennametal reasonably determines that
Employee has violated any provision of this Agreement.       (b) In the event
that Employee’s employment is terminated (i) due to the death of the Employee or
(ii) by Employee following a Change-in-Control (as hereafter defined) without
Good Reason (as such term in defined in Section 4(h)) or prior to a
Change-in-Control (as hereinafter defined), Employee will not be entitled to
receive any severance pay in addition to the amounts, if any, due him at the
Date of Termination (as hereinafter defined).       (c) In the event that on or
after a Change-in-Control (as hereinafter defined) and prior to the third
anniversary of the date of the Change-in-Control (as hereinafter defined)
Employee’s employment is terminated by Employee for Good Reason or involuntarily
by Kennametal other than for Cause or Disability pursuant to Section 5, Employee
will receive as severance pay (in addition to all other amounts due him at the
Date of Termination) an amount equal to the product of:

  (i)   the lesser of         (x) two and eight tenths (2.8),

- 2 -



--------------------------------------------------------------------------------



 



      (y) a number equal to the number of calendar months remaining from the
Date of Termination to the Employee’s Retirement Date (as such term is hereafter
defined) divided by twelve (12), or         (z) a number equal to the product
obtained by multiplying thirty-six (36) less the number of completed months
after the date of the Change-in-Control during which the Employee was employed
and did not have Good Reason for termination times one-twelfth (1/12);

      times

  (ii)   the sum of         (x) Employee’s base salary at the annual rate in
effect on the Date of Termination (or, if greater, at the annual rate in effect
on the first day of the calendar month immediately prior to the
Change-in-Control), plus         (y) the average of any bonuses which Employee
was entitled to or paid during the three most recent fiscal years ending prior
to the Date of Termination or, if the Employee is employed for less than one
year, the target bonus for the year in which the termination occurred.

    Subject to the provisions of Section 16, such severance pay shall be paid by
delivery of a cashier’s or certified check to the Employee at Kennametal’s
executive offices on a date which is no later than five business days following
the Date of Termination or, if later, the date the Employee’s release becomes
effective and irrevocable.

     In addition to the severance payments provided for in this Section 4(c),
Employee also will receive the same or equivalent medical, dental, disability
and group insurance benefits as were provided to the Employee at the Date of
Termination, which benefits shall be provided to Employee for a three year
period commencing on the Date of Termination.

    (d) The medical, dental, disability and group insurance benefits to be
provided under Section 4(c) will be provided as follows:

      (i) Life insurance benefits and disability benefits shall be provided
through the reimbursement of Employee’s premiums upon conversion to individual
policy.         (ii) The first eighteen (18) months of medical and dental
insurance coverage will be available through the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”). Provided the Employee timely
elects COBRA continuation coverage, the Employee shall continue to participate
in all medical and dental insurance plans he

- 3 -



--------------------------------------------------------------------------------



 



      was participating in on the Date of Termination, and the Corporation shall
pay the applicable premium. To the extent that Employee had dependent coverage
immediately prior to the Date of Termination, such continuation of benefits for
Employee shall also cover Employee’s dependents for so long as Employee is
receiving benefits under this Section 4(d) and such dependents remain eligible.
The COBRA continuation period for medical and dental insurance under this
Section 4(d) shall be deemed to run concurrent with the continuation period
federally mandated by COBRA, or any other legally mandated and applicable
federal, state, or local coverage period.         (iii) Following the conclusion
of the COBRA continuation period, the Corporation will provide coverage for the
remainder of the three year period as follows:

      (a) If the relevant medical plan is self insured (within the meaning of
Section 105(h) of the Internal Revenue Code of 1986, as amended (the “Code”)),
and such plan permits coverage for the Employee, then the Corporation will
continue to provide coverage during the three year period and will annually
impute income to the Employee for the fair market value of the premium.        
(b) If, however, the plan does not permit the continued participation following
the end of the COBRA continuation period as contemplated above, then the
Corporation will reimburse Employee for the actual cost to Employee of a
comparable individual medical or dental insurance policy obtained by Employee.

      (iv) Reimbursements to the Employee pursuant to the provisions of this
Section 4(d) will be available only to the extent that (a) such expense is
actually incurred for any particular calendar year and reasonably substantiated;
(b) reimbursement shall be made no later than the end of the calendar year
following the year in which such expense is incurred by the Employee; (c) no
reimbursement provided for any expense incurred in one taxable year will affect
the amount available in another taxable year; and (d) the right to this
reimbursement is not subject to liquidation or exchange for another benefit.
Notwithstanding the foregoing, no reimbursement will be provided for any expense
incurred following the three year period contemplated by this Agreement.

    (e) In the event of a termination of employment under the circumstances
above described in Section 4(c), Employee shall have no duty to seek any other
employment after termination of Employee’s employment with Kennametal and
Kennametal hereby waives and agrees not to raise or use any defense based on the
position that Employee had a duty to mitigate or reduce the amounts due him
hereunder by seeking other employment whether suitable or unsuitable and should
Employee obtain other employment, then the only effect of such on the
obligations of Kennametal hereunder shall be that Kennametal shall be entitled
to

- 4 -



--------------------------------------------------------------------------------



 



    credit against any payments which would otherwise be made for medical,
dental, disability or group insurance pursuant to the benefit provisions set
forth in the second paragraph of Section 4(c) hereof, any comparable payments to
which Employee is entitled under the employee benefit plans maintained by
Employee’s other employer or employers in connection with services to such
employer or employers after termination of his employment with Kennametal.      
(f) The term “Change-in-Control” shall mean a change in control of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A
promulgated under the Securities Exchange Act of 1934, as in effect on the date
hereof (the “1934 Act”), or if Item 6(e) is no longer in effect, any regulations
issued by the Securities and Exchange Commission pursuant to the 1934 Act which
serve similar purposes; provided that, without limitation, such a Change in
Control shall be deemed to have occurred if (A) Kennametal shall be merged or
consolidated with any corporation or other entity other than a merger or
consolidation with a corporation or other entity all of whose equity interests
are owned by Kennametal immediately prior to the merger or consolidation, or
(B) Kennametal shall sell all or substantially all of its operating properties
and assets to another person, group of associated persons, corporation(s) or
other entity(ies), or (C) any “person” (as such term is used in Sections 13(d)
and 14(d) of the 1934 Act), is or becomes a beneficial owner, directly or
indirectly, of securities of Kennametal representing 25% or more of the combined
voting power of Kennametal’s then outstanding securities coupled with or
followed by the existence of a majority of the board of directors of Kennametal
consisting of persons other than persons who either were directors of Kennametal
immediately prior to or were nominated by those persons who were directors of
Kennametal immediately prior to such person becoming a beneficial owner,
directly or indirectly, of securities of Kennametal representing 25% or more of
the combined voting power of Kennametal’s then outstanding securities.

  (g)   For purposes of this Agreement, “Date of Termination” shall mean:      
  (i) if Employee’s employment is terminated due to his death or retirement, the
date of death or retirement, respectively;         (ii) if Employee’s employment
is terminated for any other reason, the date on which the termination becomes
effective, as stated in the written notice of termination given to or by the
Employee; or         (iii) For purposes of this Agreement, the Employee will be
considered to have experienced a termination of employment only if the Employee
has separated from service with the Corporation and all of its controlled group
members within the meaning of Section 409A of the Code and the regulations and
other guidance promulgated thereunder (“Section 409A”). For purposes hereof, the
determination of controlled group members shall be made pursuant to the
provisions of Section 414(b) and 414(c) of the Code; provided that the language
“at least 50 percent” shall be used instead of “at least 80 percent” in each
place it appears in Section

- 5 -



--------------------------------------------------------------------------------



 



      1563(a)(1), (2) and (3) of the Code and Treas. Reg. § 1.414(c)-2. Whether
the Employee has separated from service will be determined based on all of the
facts and circumstances and in accordance with the guidance issued under
Section 409A.

    (h) The term “Good Reason” for termination by the Employee shall mean the
occurrence of any of the following at or after a Change-in-Control:

      (i) without the Employee’s express written consent, the material
diminution of responsibilities or the assignment to the Employee of any duties
materially and substantially inconsistent with his positions, duties,
responsibilities and status with Kennametal immediately prior to a
Change-in-Control, or a material change in his reporting responsibilities,
titles or offices as in effect immediately prior to a Change-in-Control, or any
removal of the Employee from or any failure to re-elect the Employee to any of
such positions, except in connection with the termination of the Employee’s
employment due to Cause (as hereinafter defined) or as a result of the
Employee’s death;         (ii) a material reduction by Kennametal in the
Employee’s base salary as in effect immediately prior to a Change-in-Control;  
      (iii) a failure by Kennametal to continue to provide incentive
compensation, under the rules by which incentives are provided, on a basis not
materially less favorable to that provided by Kennametal immediately prior to a
Change-in-Control;         (iv) a material reduction in the overall level of
employee benefits, including any benefit or compensation plan, stock option
plan, retirement plan, life insurance plan, health and accident plan or
disability plan in which Employee is actively participating immediately prior to
a Change-in-Control (provided, however, that there shall not be deemed to be any
such failure if Kennametal substitutes for the discontinued plan, a plan
providing Employee with substantially similar benefits) or the taking of any
action by Kennametal which would adversely affect Employee’s participation in or
materially reduce Employee’s overall level of benefits under such plans or
deprive Employee of any material fringe benefits enjoyed by Employee immediately
prior to a Change-in-Control;         (v) the breach of this Agreement caused by
the failure of Kennametal to obtain the assumption of this Agreement by any
successor as contemplated in Section 11 hereof; and         (vi) the relocation
of the Employee to a facility or a location more than 50 miles from the
Employee’s then present location, without the Employee’s prior written consent.

- 6 -



--------------------------------------------------------------------------------



 



     Notwithstanding the forgoing, in order for the Employee to terminate for
Good Reason: (a) the Employee must give written notice to Kennametal of the
Employee’s intention to terminate employment for Good Reason within sixty
(60) days after the event or omission which constitutes Good Reason, and any
failure to give such written notice within such period will result in a waiver
by the Employee of his right to terminate for Good Reason as a result of such
act or omission, (b) the event must remain uncorrected by Kennametal for thirty
(30) days following such notice (the “Notice Period”), and (C) such termination
must occur within sixty (60) days after the expiration of the Notice Period.
5. In the event that Employee (a) shall be guilty of malfeasance, willful
misconduct or gross negligence in the performance of the services contemplated
by this Agreement, or (b) shall not make his services available to Kennametal on
a full time basis in accordance with Section 1 hereof for any reason (including
Disability (as hereinafter defined)) other than arising from Employee’s
incapacity due to physical or mental illness or injury which does not constitute
Disability (as hereinafter defined) and other than by reason of the fact
Employee’s employment has been terminated under the circumstances described in
Section 4(a), or (c) shall breach the provisions of Section 8 hereof (the
matters described in items (a), (b) and (c) above are collectively referred to
as “Cause”), Kennametal shall have the right, exercised by resolution adopted by
a majority of its Board of Directors, to terminate Employee’s employment for
Cause by giving prior written notice to Employee of its election so to do. In
that event, Employee’s employment shall be deemed terminated for Cause, Employee
shall not be entitled to the benefits set forth in Section 4 which shall not be
paid or payable and Kennametal shall only have the obligation to pay Employee
the unpaid portion of Employee’s base salary for the period from the last period
from which Employee was paid to the Date of Termination; provided, however, that
if Employee’s employment is terminated as a result of the Employee’s Disability,
the benefits set forth in Section 4 shall not be paid or payable but Employee
shall be entitled to receive all benefits to which Employee is entitled under
Kennametal’s plans then in effect as a result of Employee’s Disability. For
purposes of this Agreement “Disability” shall mean such incapacity due to
physical or mental illness or injury which results in the Employee’s being
absent from his principal office at Kennametal’s offices for the entire portion
of 180 consecutive business days. Prior to a Change-in-Control, a decision by
the Board of Directors of Kennametal that “Cause” exists shall be in the
discretion of the Board of Directors and shall be final and binding upon the
Employee and his rights hereunder. After a Change-in-Control, “Cause” shall not
be deemed to include opposition by Employee to such a Change-in-Control or any
matter incidental thereto and any determination by the Board of Directors that
“Cause” existed shall not be final or binding upon the Employee or his rights
hereunder or entitled to any deference in any court or other tribunal.
6. Employee understands and agrees that, except to the extent Employee is
entitled to the benefits provided in Section 4(c) hereof, in the event Employee
resigns or his employment is terminated for any reason other than death or
Disability prior to his “Retirement Date” (as hereinafter defined), he will
forfeit any interest he may have in any Kennametal retirement plan (except to
the extent vested by actual service to date of separation as per the plan
provisions), and all other benefits dependent upon continuing service. The term
“Retirement Date” shall mean the first day of the month following the

- 7 -



--------------------------------------------------------------------------------



 



day on which Employee attains his sixty-fifth birthday, or at Employee’s
request, any other day that Kennametal’s Board of Directors may approve in
writing.
7. Nothing herein contained shall affect the right of Employee to participate in
and receive benefits under and in accordance with the then current provisions of
any employee benefit plan, program or arrangement of Kennametal and all payments
hereunder shall be in addition to any benefits received thereunder (including
long term disability payments).
8. Non-Competition Agreement. During the period of employment of Employee by
Kennametal and for three years thereafter Employee will not, in any geographic
area in which Kennametal is offering its services and products, without the
prior written consent of Kennametal:

    (a) directly or indirectly engage in, or       (b) assist or have an active
interest in (whether as proprietor, partner, investor, shareholder, officer,
director or any type of principal whatsoever), or       (c) enter the employ of,
or act as agent for, or advisor or consultant to       any person, firm,
partnership, association, corporation or business organization, entity or
enterprise which is or is about to become directly or indirectly engaged in, any
business which is competitive with any business of Kennametal or any subsidiary
or affiliate thereof in which Employee is or was engaged; provided, however,
that the foregoing provisions of this Section 8 are not intended to prohibit and
shall not prohibit Employee from purchasing, for investment, not in excess of 1%
of any class of stock or other corporate security of any company which is
registered pursuant to Section 12 of the Securities Exchange Act of 1934.

     Non-Solicitation Agreement. During the period of employment of Employee by
Kennametal and for one year thereafter, Employee will not, without the prior
written consent of Kennametal (i) solicit or attempt to hire or assist any other
person in any solicitation or attempt to hire any employee of Kennametal, its
subsidiaries or affiliates, or (ii) encourage any such employee to terminate
his/her employment with Kennametal, its subsidiaries or affiliates.
     Employee acknowledges that the breach by him of the provisions of this
Section 8 would cause irreparable injury to Kennametal, acknowledges and agrees
that remedies at law for any such breach will be inadequate and consents and
agrees that Kennametal shall be entitled, without the necessity of proof of
actual damage, to injunctive relief in any proceedings which may be brought to
enforce the provisions of this Section 8. Employee specifically agrees that the
limitations as to periods of time and geographic area, as well as all other
restrictions on his activities specified in Section 8, are reasonable and
necessary for the protection of Kennametal, its employees and its affiliates.
Employee acknowledges and warrants that he will be fully able to earn an
adequate livelihood for himself and his dependents if this Section 8 should be

- 8 -



--------------------------------------------------------------------------------



 



specifically enforced against him and that such enforcement will not impair his
ability to obtain employment commensurate with his abilities and fully
acceptable to him.
     The provisions of this Section 8 shall not apply to the Employee following
a termination of Employee’s employment (x) if a Change-in-Control shall have
occurred prior to the Date of Termination, or (y) if Employee’s employment is
terminated by Kennametal other than for Cause.
     If the scope of any restriction contained in this Section 8 is too broad to
permit enforcement of such restriction to its full extent, then such restriction
shall be enforced to the maximum extent permitted by law and Employee and
Kennametal hereby consent and agree that such scope may be judicially modified
in any proceeding brought to enforce such restriction.

9.   (a) Employee acknowledges and agrees that in the course of his employment
by Kennametal, Employee may work with, add to, create or acquire trade secrets
and confidential information (“Confidential Information”) which could include,
in whole or in part, information:

      (i) of a technical nature such as, but not limited to, Kennametal’s
manuals, methods, know-how, formulae, shapes, designs, compositions, processes,
applications, ideas, improvements, discoveries, inventions, research and
development projects, equipment, apparatus, appliances, computer programs,
software, systems documentation, special hardware, software development and
similar items; or         (ii) of a business nature such as, but not limited to,
information about business plans, sources of supply, cost, purchasing, profits,
markets, sales, sales volume, sales methods, sales proposals, identity of
customers and prospective customers, identity of customers’ key purchasing
personnel, amount or kind of customers’ purchases and other information about
customers; or         (iii) pertaining to future developments such as, but not
limited to, research and development or future marketing or merchandising.

     Employee further acknowledges and agrees that (i) all Confidential
Information is the property of Kennametal; (ii) the unauthorized use,
misappropriation or disclosure of any Confidential Information would constitute
a breach of trust and could cause irreparable injury to Kennametal; and (iii) it
is essential to the protection of Kennametal’s goodwill and to the maintenance
of its competitive position that all Confidential Information be kept secret and
that Employee not disclose any Confidential Information to others or use any
Confidential Information to the detriment of Kennametal.
     Employee agrees to hold and safeguard all Confidential Information in trust
for Kennametal, its successors and assigns and Employee shall not (except

- 9 -



--------------------------------------------------------------------------------



 



as required in the performance of Employee’s duties), use or disclose or make
available to anyone for use outside Kennametal’s organization at any time,
either during employment with Kennametal or subsequent thereto, any of the
Confidential Information, whether or not developed by Employee, without the
prior written consent of Kennametal.

  (b)   Employee agrees that:         (i) he will promptly and fully disclose to
Kennametal or such officer or other agent as may be designated by Kennametal any
and all inventions made or conceived by Employee (whether made solely by
Employee or jointly with others) during employment with Kennametal (1) which are
along the line of the business, work or investigations of Kennametal, or
(2) which result from or are suggested by any work which Employee may do for or
on behalf of Kennametal; and         (ii) he will assist Kennametal and its
nominees during and subsequent to such employment in every proper way (entirely
at its or their expense) to obtain for its or their own benefit patents for such
inventions in any and all countries; the said inventions, without further
consideration other than such salary as from time to time may be paid to him by
Kennametal as compensation for his services in any capacity, shall be and remain
the sole and exclusive property of Kennametal or its nominee whether patented or
not; and         (iii) he will keep and maintain adequate and current written
records of all such inventions, in the form of but not necessarily limited to
notes, sketches, drawings, or reports relating thereto, which records shall be
and remain the property of and available to Kennametal at all times.

    (c) Employee agrees that, promptly upon termination of his employment, he
will disclose to Kennametal, or to such officer or other agent as may be
designated by Kennametal, all inventions which have been partly or wholly
conceived, invented or developed by him for which applications for patents have
not been made and shall thereafter execute all such instruments of the character
hereinbefore referred to, and will take such steps as may be necessary to secure
and assign to Kennametal the exclusive rights in and to such inventions and any
patents that may be issued thereon any expense therefor to be borne by
Kennametal.       (d) Employee agrees that he will not at any time aid in
attacking the patentability, scope, or validity of any invention to which the
provisions of subsections (b) and (c), above, apply.

10. In the event that (a) Employee institutes any legal action to enforce his
rights under, or to recover damages for breach of this Agreement, or
(b) Kennametal institutes any action to avoid making any payments due to
Employee under this Agreement, Employee, if he is the prevailing party, shall be
entitled to recover from Kennametal any

- 10 -



--------------------------------------------------------------------------------



 



actual expenses for attorney’s fees and other disbursements incurred by him in
relation thereto.
11. The terms and provisions of this Agreement shall be binding upon, and shall
inure to the benefit of, Employee and Kennametal, it subsidiaries and affiliates
and their respective successors and assigns.
12. This agreement constitutes the entire agreement between the parties hereto
and supersedes all prior agreements and understandings, whether oral or written,
among the parties with respect to the subject matter hereof. This agreement may
not be amended orally, but only by an instrument in writing signed by each of
the parties to this Agreement; provided, however, the Corporation may, solely to
the extent necessary to comply with Section 409A, modify the terms of this
Agreement if it is determined that such terms would subject any payments or
benefits hereunder to the additional tax and/or interest assessed under
Section 409A. References to sections of statutes, including the Code, contained
herein shall mean and include such provisions that succeed such sections to the
extent that such successor provisions provide the results intended by the
parties under this Agreement.
13. The invalidity or unenforceability of any provision of this Agreement shall
not affect the other provisions hereof, and this Agreement shall be construed in
all respects as if such invalid or unenforceable provision were omitted.
14. Any pronoun and any variation thereof used in this Agreement shall be deemed
to refer to the masculine, feminine, neuter, singular or plural, as the identity
of the parties hereto may require.
15. Kennametal shall be entitled as a condition to paying any severance pay or
providing any benefits hereunder upon a termination of the Employee’s employment
to require the Employee to deliver on or before the making of any severance
payment or providing of any benefit a release in the form of Exhibit A attached
hereto. Unless otherwise required by applicable law, the release must be
executed and become effective and irrevocable within thirty (30) days of the
Employee’s Date of Termination.
16. (a) For purposes of this Section 16:
          (i) “Accounting Firm” means the accounting firm of national recognized
standing selected by the Corporation promptly upon a Change-of-Control;
          (ii) “Agreement Payment” shall mean a Payment paid or payable pursuant
to this Agreement (disregarding this Section 16);
          (iii) “Net After Tax Receipts” shall mean the Present Value of a
Payment net of all taxes imposed on the Employee with respect thereto under
Sections 1 and 4999 of the Code determined by applying the highest marginal rate
under Section 1 of the Code applicable to the Employee’s taxable income for such
year;

- 11 -



--------------------------------------------------------------------------------



 



          (iv) a “Payment” shall mean any payment or distribution by the
Corporation or its subsidiaries and affiliates in the nature of compensation to
or for the benefit of the Employee, whether paid or payable pursuant to this
Agreement or otherwise;
          (v) “Present Value” shall mean such value determined in accordance
with Section 280G(d)(4) of the Code; and
          (vi) “Reduced Amount” shall mean the greatest aggregate amount of
Payments, if any, which (x) is less than the sum of all Payments and (y) results
in aggregate Net After Tax Receipts which are greater than the Net After Tax
Receipts which would result if the aggregate Payments were made.
     (b) Anything in this Agreement to the contrary notwithstanding, in the
event that the Accounting Firm shall determine that receipt of all Payments
would subject the Employee to tax under Section 4999 of the Code, it shall
determine whether some amount of Payments would meet the definition of a
“Reduced Amount.” If the Accounting Firm determines that there is a Reduced
Amount, the aggregate Agreement Payments shall be reduced to such Reduced
Amount; provided, however, that if the Reduced Amount exceeds the aggregate
Agreement Payments, the aggregate Payments shall, after the reduction of all
Agreement Payments, be reduced (but not below zero) in the amount of such
excess. The total reduction to the Agreement Payments and such other Payments
required under this Section 16 necessary to achieve the “Reduced Amount” shall
be made against Agreement Payments and such other Payments that are exempt or
otherwise excepted from Section 409A (but excluding stock options and other
stock rights). All determinations to be made by the Accounting Firm under this
Section 16 shall be binding upon the Corporation and the Employee and shall be
made within five (5) days of a Change-of-Control and, in addition, the
subsequent occurrence of any event that requires the Corporation to make
payments to the Employee under Section 4(c) this Agreement. No later than two
(2) business days following the making of any such determination by the
Accounting Firm, the Corporation shall pay to or distribute for the benefit of
the Employee such Payments when and as due to the Employee under this Agreement
or any other agreement. The Corporation or its successor shall be responsible
for the fees, costs and expenses of the Accounting Firm.
     (c) While it is the intention of the Corporation and the Employee to reduce
the amounts payable or distributable to the Employee hereunder only if the
aggregate Net After Tax Receipts to the Employee would thereby be increased, as
a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Corporation to
or for the benefit of the Employee pursuant to this Agreement which should not
have been so paid or distributed (“Overpayments”) or that additional amounts
which will not have been paid or distributed by the Corporation to or for the
benefit of the Employee pursuant to this Agreement could have been so paid or
distributed (an “Underpayment”), in each case, consistent with the calculation
of the Reduced Amount hereunder. In the event that the Accounting Firm, based
either upon the assertion of a deficiency by the Internal Revenue Service

- 12 -



--------------------------------------------------------------------------------



 



against the Corporation or the Employee which the Accounting Firm believes has a
high probability of success or controlling precedent or other substantial
authority, determines that an Overpayment has been made, any such Overpayment
paid or distributed by the Corporation to or for the benefit of the Employee
shall be treated for all purposes as a loan ab initio to the Employee which the
Employee shall repay to the Corporation together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code; provided, however,
that no such loan shall be deemed to have been made and no amount shall be
payable by the Employee to the Corporation if and to the extent such deemed loan
and payment would not either reduce the amount on which the Employee is subject
to tax under Section 1 and Section 4999 of the Code or generate a refund of such
taxes. In the event that the Accounting Firm, based upon controlling precedent
or other substantial authority, makes a final determination that an Underpayment
has occurred, any such Underpayment shall be promptly paid by the Corporation to
or for the benefit of the Employee together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code.

17.   (a) The provisions of this Agreement will be administered, interpreted and
construed in a manner intended to comply with Section 409A, or any exception
thereto (or disregarded to the extent such provision cannot be so administered,
interpreted, or construed).       (b) For purposes of Section 409A, each
severance payment, including each individual installment payment, shall be
treated as a separate payment. Each payment under this Agreement is intended to
be excepted from Section 409A to the maximum extent provided under Section 409A
as follows: (i) each payment made within the applicable 21/2 month period
specified in Treas. Reg. § 1.409A-1(b)(4) is intended to be excepted under the
short-term deferral exception as specified in Treas. Reg. § 1.409A-1(b)(4);
(ii) post-termination medical benefits are intended to be excepted under the
medical benefits exceptions as specified in Treas. Reg. § 1.409A-1(b)(9)(v)(B);
and (iii) to the extent payments are made as a result of an involuntary
separation, each payment that is not otherwise excepted under the short-term
deferral exception or medical benefits exception is intended to be excepted
under the involuntary pay exception as specified in Treas. Reg. §
1.409A-1(b)(9)(iii).       (c) With respect to payments subject to Section 409A
(and not excepted therefrom), if any, it is intended that each payment is paid
on a permissible distribution event and at a specified time consistent with
Section 409A. The Corporation reserves the right to accelerate and/or defer any
payment to the extent permitted and consistent with Section 409A.
Notwithstanding any provision of this Agreement to the contrary, to the extent
that a payment hereunder is subject to Section 409A (and not excepted therefrom)
and payable on account of a termination of employment, such payment shall be
delayed for a period of six months after the date of termination (or, if
earlier, the date of the Employee’s death) if the Employee is a “specified
employee” (as defined in Section 409A and determined in accordance with the
procedures established by the Corporation). Any payment that would otherwise
have been due or owing during such 6-month period will be paid on the first
business day of the seventh

- 13 -



--------------------------------------------------------------------------------



 



    month following the Employee’s date of termination (or, if earlier, the date
of the Employee’s death). The Employee shall have no right to designate the date
of any payment under this Agreement. Notwithstanding any provision of this
Agreement to the contrary, Employee acknowledges and agrees that the Corporation
shall not be liable for, and nothing provided or contained in this Agreement
will be construed to obligate or cause the Corporation to be liable for, any
tax, interest or penalties imposed on Employee related to or arising with
respect to any violation of Section 409A.

18. This agreement shall be governed by the laws of the Commonwealth of
Pennsylvania.
     WITNESS the due execution hereto as of the day and year first above
written.

            KENNAMETAL INC.
      By:           [Name]       [Title]       Employee:
            [Officer’s Name]         

- 14 -



--------------------------------------------------------------------------------



 



         

Exhibit A
FORM OF RELEASE
[to be updated at the time of execution
in accordance with then existing law]
TO: [Officer’s Name]
DATE: [Date]
     For good and valuable consideration, the receipt of which is hereby
acknowledged, and intending to be legally bound, you hereby release, remise,
quitclaim and discharge completely and forever Kennametal Inc. and its
directors, officers, employees, subsidiaries and affiliates (collectively, the
“Company”) from any and all claims, causes of action or rights which you have or
may have, whether arising by virtue of contract or of applicable state laws or
federal laws, and whether such claims, causes of action or lights are known or
unknown, including but not limited to claims relating in any way to compensation
and benefits and related to or resulting from your employment with the Company
or its termination, claims arising under any public policy or any statutory,
tort or common law, or any provision of state, federal or local law including,
but not limited to, the Pennsylvania Human Relations Act, the Americans with
Disabilities Act, Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1991, Sections 1981-1988 of Title 42 of the U. S. Code, Older Workers’
Benefit Protection Act, Family and Medical Leave Act, the Fair Labor Standards
Act, Pennsylvania Wage Payment and Collection laws, the Age Discrimination in
Employment Act of 1967, the Employee Retirement Income Security Act of 1974, all
as amended; provided, however, that this Release shall not release, raise,
quitclaim or discharge any claims, causes of action or rights which you may
have: (i) under that certain Officer’s Employment Agreement dated as of
[___________] between the undersigned and Kennametal Inc. (the “Employment
Agreement”); (ii) to any unreimbursed expense account or similar out-of-pocket
reimbursement amounts owing the undersigned; or (iii) under the bylaws or any
agreement of Kennametal Inc. or any subsidiary thereof applicable to you or the
applicable state corporate statutes to indemnification for having served as an
officer, director and/or employee of Kennametal Inc. and/or its subsidiaries or
as a fiduciary of any employee benefit plan applicable to former employees
generally.
     You must agree to immediately return all of the Company’s equipment,
documents and property, agree to forever waive your right to receive on your or
any other person’s behalf any monies, benefits, or damages from the Company
other than those provided herein or in the Employment Agreement. You must also
agree to maintain the confidentiality of this Release and not reveal the terms
set forth herein to anyone other than your accountant, attorney or spouse.
     By signing below, you acknowledge your continuing obligations under the
Employment Agreement including, but not limited to, Sections 8 through 10
thereof.
     Your failure to abide by any of the above stated obligations will result in
irreparable harm to the Company and entitle the Company to require you to
specifically perform your obligations under this Release, recover any damages
that may flow from this

 



--------------------------------------------------------------------------------



 



agreement and obtain appropriate injunctive relief. Should you file a claim or
charge against the Company, you agree that the Company may present this
agreement for purposes of having your claim or charge dismissed.
     Any severance payments due to you under the Employment Agreement are
conditioned on your execution and non-revocation of this Release.
     You should carefully consider the matters outlined in this letter. If,
after due deliberation and consultation with lawyers or such professional
advisors as you deem appropriate, the above is agreeable to you, please sign the
attached copy of this letter and return the original to the Company for my
files. Please retain a copy for your own records.
     You may take up to twenty-one (21) days to consider this Release. Should
you accept this severance offer by signing your name below, you will then have
seven (7) days to reconsider your decision. If you choose to revoke your
acceptance of this offer you must do so by writing to the Company within the
seven (7) day revocation period. No severance payments will be made to you until
the seven (7) day revocation period has expired.

                 
 
          AGREED TO AND ACCEPTED BY

   
 
               
 
         
 
[Officer’s Name]    
 
               
Dated:
               
 
 
 
           

- 2 -